DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-14, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites  an imaging device configured to image a disease site as a subject, the imaging device comprising: a processor; a shutter button; a camera body; a light unit that is provided in the camera body and that includes a first light source and a second light source that have mutually different characteristics; and a filter unit that includes at least one independent filter, and that is capable of positioning the filter on an optical axis of the camera body and retracting the filter from the optical axis of the camera body;  wherein the processor is configured to,  in response to a single operation of the shutter button perform both of: a first imaging process of (i) setting the subject in a first state in which the subject is illuminated with light from the first light source by the light unit and, via a first mode, the filter is positioned by the filter unit on the optical axis of the camera body, and (ii) imaging, by the camera body, the subject set in the first state; and a second imaging process of (i) setting the subject in a second state in which the subject is illuminated with light from the second light source by the light unit and, via a second mode that differs from the first mode, the filter is retracted by the filter unit from the optical axis of the camera body, and (il) imaging, by the camera body, the subject set in the second state.
nd the method comprising: in response to a single operation of the shutter button, performing both of: a first imaging step of (i) setting the subject in a first state in which the subject is illuminated with light from the first light source by the light unit and, via a first mode, the filter is positioned by the filter unit on the optical axis of the camera body, and (ii) imaging, by the camera body, the subject set in the first state; and a second imaging step of (i) setting the subject in a second state in which the subject is illuminated with light from the second light source by the light unit and, via a second mode that differs from the first mode, the filter is retracted by the filter unit from the optical axis of the camera body, and (ii) imaging, by the camera body, the subject set in the second state.
Claim17 recites a non-transitory computer-readable storage medium storing a program executable by a processor of an imaging device, the imaging device being configured to image a disease site as a subject, the imaging device including a shutter button, a camera body, a light unit that is provided in the camera body and that includes a first light source and a second light source that have mutually different characteristics, and a filter unit that includes at least one independent filter, and that is capable of positioning the filter on an optical axis of the camera body and retracting the filter from the optical axis of the camera body, and the program being executable to control the processor to perform processes comprising: in response to a single operation of the shutter button, performing both of: a first imaging process of (i) setting the subject in a first state in which the subject is illuminated with light from the first light source by the light unit and, via a first mode, the filter is positioned by the filter unit on the optical axis of the camera body, and (ii) imaging, by the camera body, the subject set in the first state; and a second imaging process of (i) setting the subject in a second state in which the subject is illuminated with light from the second light source by the light unit and, via a second mode that differs from the first mode, the filter is retracted by the filter unit from the optical axis of the camera body, and (ii) imaging, by the camera body, the subject set in the second state.
The closest prior art, Patwardhan, Onobori , either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484